DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is missing and should have an indicator present in the list of claims. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In line 2, the word “indivdual” should be corrected to read, “individual”. In line 4, the word “indivdiual” should be corrected to read, “individual”. In lines 8 and 13, the word “indicitative” should be corrected to read, “indicative”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 1, the word “the” is repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “A vest” in the preamble of the claim. Then in line 11, “a vest” is recited again. This creates confusion as to what structure the individually claimed vests are referring to in the claim. Is the vest of line 11, just the water tubing, pump, manifold, and sensor or does there need to be additional structure such as fabric or lining? This creates further confusion when looking at claim 8 which recites in line 2, “wearing, by a individual person, a vest that has the structure as recited in claim 1”. It is unclear if the “vest” of claim 8 is the vest as required in lines 11-21 of claim 1, or if it includes the entire structure of claim 1 including the electrical power supply, pump, processing unit, etc. For the purposes of examination, the examiner is going to treat the claim as if the preamble of claims 1-7 read, “A  system for regulating personal body temperature, the system comprising:” For the purposes of examination, the examiner is going to treat claim 8 as if it read, " wearing, by a indivdual person, the system as recited in claim 1”.
Additionally, with respect to claims 1 and 8, the recitation of a sensor measuring core body temperature creates confusion. Specifically claim 1 recites, “a temperature sensor configured to send a core body temperature to the computer processing unit, ” and claim 8 recites, “monitoring changes in the core body temperature of the individual person over time using the temperature sensor”. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty, see MPEP 2173.03. When taken at face value, a temperature sensor that senses core body temperature would be a sensor within a body cavity to get a reading of the actual core body temperature of the individual. Applicant’s specification describes the temperature sensor as “the temperature sensors 212 are thermal resistors, thermistors, which were located in the area of person's axillae(armpit)” [0027]. There is repeated disclosure that these temperature sensors measure core body temperature. However, armpit temperature is not core body temperature as armpit temperatures can be as much as a full degree lower than core body temperature. This creates confusion as to what is or isn’t a sensor measuring core body temperature. Must it be an armpit sensor? Or can any sensor measuring a skin temperature of the wearer be considered a sensor that senses the core temperature of a wearer? How much of a deviation from actual core body temperature is considered to be sufficient to measure core body temperature? Since no claim may be read apart from and independent of the supporting disclosure on which it is based, the claim is internally inconsistent based on the description, definitions and examples set forth in the specification relating to the core body temperature sensor, and therefore indefinite. For the purposes of examination, the examiner is going to treat the claims as if it read, "a body temperature”.
Claims 2-7 and 9-10 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,915,641 to Harvie, hereinafter referred to as Harvie, in view of US 7,866,164 to Rice, hereinafter referred to as Rice, and in further view of US 2009/0264969 to Gammons, hereinafter referred to as Gammons.
In reference to claim 1, Harvie, Rice, and Gammons disclose the claimed invention.
Harvie discloses a system, see figure 9, for regulating personal body temperature, the system comprising: 
an electrical power supply (20); 
a computer processing unit (19); 
a water pump (23b) that is selectively actuated by the computer processing unit (19); 
a thermal unit comprising: 
a water block  (2A) with a hollow fluid path; 
a first Peltier module (1, illustrated on the left side of 2A in figure 8) and a second Peltier module (1, illustrated on the right side of 2A in figure 8), each continuous with opposite sides of the water block (2A); 
a vest (21) comprising: 
a temperature sensor (3, as illustrated in figure 9) configured to send a 
Harvie  fails to disclose a first cooling fan and a second cooling fan, continuous with the first Peltier module and the second Peltier module, respectively.
Rice teaches that in the art of chilling water in a loop cooled by first and second Peltier modules (104, see figure 1), that it is a known method to provide a first cooling fan (126 and 124 on top collectively comprise the first cooling fan) and a second cooling fan (126 and 124 on bottom collectively comprise the second cooling fan), continuous with the first Peltier module (104 top) and the second Peltier module (104 bottom), respectively. Note that Applicant’s specification describes fans 404 including a heat sink [0018]. Accordingly, it is reasonable to define the fan (126) and heat sink (124) of Rice as the claimed cooling fan. Rice teaches that the fan aids in removing heat rom the TECs by forcing air over the heat transfer structure, and that it is desirable for heat to be removed from the opposite sides of the TEC in order to increase the efficiency, see column 2 lines 3-19. This is strong evidence that modifying Harvie  as claimed would produce predictable result (e.g. removing heat from opposite sides of the TECs). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Harvie  by Rice such that a first cooling fan and a second cooling fan, continuous with the first Peltier module and the second Peltier module, respectively since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of removing heat from the TECs.
Harvie  as modified supra still fails to disclose a first water manifold fluidly connected to the hollow fluid path of the water pump by a water inlet tube a second water manifold fluidly connected to the hollow fluid path of the water pump by a water outlet tube. Wherein the first water manifold segments the water inlet tube into a plurality of tubes and the second water manifold unifies the plurality of tubes into the water outlet tube, the plurality of tubes being disposed over an area of the vest. 
Gammons teaches that in the art of water cooled vests, that it is a known method to provide a first water manifold (110 inlet) fluidly connected to a hollow fluid path of a water pump (406) by a water inlet tube (112inlet) and a second water manifold (110oultelt) fluidly connected to the hollow fluid path of the water pump (406) by a water outlet tube (112outlet). Wherein the first water manifold (110inlet) segments the water inlet tube into a plurality of tubes and the second water manifold (110outlet) unifies the plurality of tubes into the water outlet tube, the plurality of tubes being disposed over an area of the vest, see figure 1. Gammons teaches that this method even heat transfer between the tubing and the wearer of the garment [0024-0025]. This is strong evidence that modifying Havic as claimed would produce predictable result (e.g. ensure even heat transfer). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Havic by Gammons such that a first water manifold fluidly connected to the hollow fluid path of the water pump by a water inlet tube a second water manifold fluidly connected to the hollow fluid path of the water pump by a water outlet tube. Wherein the first water manifold segments the water inlet tube into a plurality of tubes and the second water manifold unifies the plurality of tubes into the water outlet tube, the plurality of tubes being disposed over an area of the vest since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of even heat transfer across the vest.
In reference to claim 2, Harvie , Rice, and Gammons disclose the claimed invention.
Harvie  as modified supra fails to disclose the plurality of tubes has a total length between 6 meters and 7 meters. However, Applicant has not disclosed that providing the specific tubing length is for any particular reason, solves any stated purpose, or produces anything more than predictable results.  Further, it appears that the apparatus of Harvie  would work equally well if the tubing was any length as long as tubing was a sufficient length and had a number of turns to ensure that sufficient cooling occurs while the fluid is circulating through the tubes. Since it has been held that where the differences in the prior art  and the claimed invention solves no stated problem, and produces  no novel or unexpected results it would be an obvious matter of design choice within the skill of the In re Kuhle, 526 F.2d 553, 555 (CCPA 1975), it would have been a mere matter of obvious design choice to one having ordinary skill in the art at the time the invention was made, to change the form of the length of tubing of Harvie , so that tubes has a total length between 6 meters and 7 meters, in order to provide a predictable result within the ordinary level of one skilled in the art.
In reference to claim 4, Harvie , Rice, and Gammons disclose the claimed invention.
Harvie  discloses the temperature sensor (3, as illustrated in figure 9) is a first temperature sensor and the vest further comprises a second temperature sensor (see column 9 lines 22-37 where 17 temperature sensors are disclosed.
In reference to claim 8, Harvie , Rice, and Gammons disclose the claimed invention.
Harvie  as modified supra discloses a method of regulating personal body temperature, the method comprising: wearing, by a individual person, the system as recited in claim 1, wherein there is water within the plurality of tubes (see column 5 lines 29-35);
monitoring changes in the 
wherein:
if the monitoring finds the change in the water pump. See column 9 lines 37-46 where Harvie  discloses providing precise heating or cooling based on the desired temperature selected by the user and column 9 lines 47-53 where Harvie  teaches controlling the pump, fans, and TEC modules to provide the appropriate cooling or heating. Accordingly, the disclosure of Harvie  implicitly discloses Applicant’s claimed method.
Harvie  fails to explicitly disclose that if the monitoring finds the change in body temperature is indicative of a body temperature within the predetermined threshold then activating a rest mode by deactuating (1) the first Peltier module, (2) the second Peltier module, (3) the water pump, (4) the first cooling fan and (5) the second cooling fan. However, the examiner takes Official notice of the fact that providing neither heating nor cooling and shutting off the unit (which would be considered a rest mode) when a cooling/heating system has reached a desired set point temperature is extremely well known and capable of instant and unquestionable recognition of being well-known so as to defy dispute. It's common sense to not provide cooling or heating when a desired set point is reached as doing so would cause the system to overcool or overheat the vest. Further, shutting down the system when the desired set point is reached would be well within the level of ordinary skill in the art and there is no evidence of record that doing so would do anything more than what is predicable in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the method of Harvie  such that if the monitoring finds the change in body temperature is indicative of a body temperature within the predetermined threshold then activating a rest mode by deactuating (1) the first Peltier module, (2) the second Peltier module, (3) the water pump, (4) the first cooling fan and (5) the second cooling fan since the concept of shutting down a cooling/heating system when a set temperature is achieved is of notorious character and therefore, obvious to one having ordinary skill in the art as doing nothing more than what is expected. 
In reference to claim 10, Harvie , Rice, and Gammons disclose the claimed invention.
Harvie as modified supra fails to disclose the predetermined threshold is 37°C ±0.6°C. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical, see MPEP 2144.05 A. Since there is no evidence of record to support that the temperature of 37°C ±0.6°C is critical it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Harvie such that the predetermined threshold is 37°C ±0.6°C.

Claims 5 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Harvie, Rice, and Gammons, and in further view of US 6,094,918 to Burbidge et al., hereinafter referred to as Burbidge.
In reference to claim 5, Harvie , Rice, Gammons, and Burbidge disclose the claimed invention.
Harvie as modified supra fails to explicitly disclose the temperature sensor (3) is a thermal resistor. However Burbidge teaches that in the art of controlling a thermoelectric cooler circuit via temperature sensor (4) it is known to provide the temperature sensor as a thermal resistor (thermistor). This is strong evidence that modifying  Harvie as claimed would produce predictable result (e.g. sense the temperature of the user ). Accordingly it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Harvie by Burbidge such that the temperature sensor (3) is a thermal resistor since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of sensing the temperature of the user.
In reference to claim 6, Harvie , Rice, Gammons, and Burbidge disclose the claimed invention.
Harvie as modified supra fails to disclose the thermal resistor further comprises a two-voltage divider. However Burbidge does teach that when providing a thermoelectric cooler circuit with a thermistor temperature sensor, that providing a two-voltage divider (see figure 2 and column 3 lines 37-54) is known in the art and that doing so compensates for variation in control loop gain as the temperature differential across the TEC varies, see column 1 lines 34-37. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Harvie by Burbidge such that the thermal resistor further comprises a two-voltage divider in order to compensate for variation in control loop gain as the temperature differential across the TEC varies.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie, Rice, and Gammons, and in further view of US 2010/0084125 to Goldstein et al., hereinafter referred to as Goldstein.
In reference to claim 7, Harvie , Rice, Gammons, and Goldstein disclose the claimed invention.
Harvie as modified supra fails to disclose the first Peltier module and the second Peltier module are both 60 Watt Peltier modules.
 Goldstein discloses that in the art of microclimate control systems using thermoelectric devices (105) that the power of the thermoelectric device are a results effective variable, because it is a variable that achieves a recognized result. That is, the power of the TECs must be able to handle the heat load of the system [0044-0045]. Goldstein further teaches that TECs that handle heat loads between 50-125 watts is known and available in the art.  Thus providing 25-75 watt Peltier modules would be well within the ordinary capabilities of one skilled in the art to provide a predictable result of providing a sufficient amount of cooling/heating for the desired application. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimum power of the first Peltier module and the second Peltier module are both 60 Watt Peltier modules, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie, Rice, and Gammons, and in further view of CN 108936868 to Wu et al., (Wu) hereinafter reference will be made to the English language translation provided herewith.
In reference to claim 9, Harvie , Rice, Gammons, and Wu disclose the claimed invention.
Harvie as modified supra fails to disclose the temperature sensor is a first temperature sensor and the vest further comprises a second temperature sensor, wherein the first temperature sensor and the second temperature sensor are disposed under different axillae of the individual person.
Wu teaches that in the art of cooling clothes, that it is known to detect the temperature of the users body using a temperature sensor (3) located under the armpit of the user. This is strong evidence that modifying Harvie  as claimed would produce predictable result (e.g. sense the body temperature of the user to provide feedback to the controller). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Harvie by Wu such that the temperature sensor is a first temperature sensor disposed under axillae of the individual person since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing body temperature measurements to the controller.
With respect to the second temperature sensor the temperature sensors are essential working parts in that they detect the temperature of a user. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Harvie such that and the vest further comprises a second temperature sensor, wherein the first temperature sensor and the second temperature sensor are disposed under different axillae of the person, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763